DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamann et al. (US 2014/0252117).
 	Hamann discloses a method for varying the rate of irrigation along one or more rows of plants (par. 41, 44; figs. 6-8), said method comprising the steps of: 
pressurizing a first supply inlet conduit (see fig. below) for a first amount of time (par. 41), said first supply inlet conduit coupled to one or more first row feeds (see fig. below - coupled to all of the first row feeds via element 101 and 13); 
pressurizing a second supply inlet conduit (see fig. below) for a second amount of time (par. 41), said second supply inlet conduit coupled to one or more second row feeds (fig. below - coupled to all of the second row feeds via element 101 and 13); 

wherein the amount of water emitted along the length of a row relative to other positions along the row may be altered by varying the length of time each of the supply inlet conduits is pressurized with water (par. 41, 44; fig. 8A - the system of Hamann is capable of performing this function since the amount of water emitted depends on the water supplied to the water emitting portions and since each of the water emitting portions is individually controlled).
Regarding claim 2, Hamann teaches the method described regarding claim 1, and further wherein said first row feeds emit a descending amount of water volume per unit time along the direction from said first end of said first row feed towards said second end of said first row feed, and wherein said second row feeds emit an ascending amount of water volume per unit time along the direction from said first end of said second row feed towards said second end of said second row feed (par. 41, 44; fig. 8A, 8B - the controllable valves 130 are operated to control flow of water along the first and second row feeds; in particular, the upstream most valve in the first row feed can be opened for a longest time period and each 
Regarding claim 3, Hamann teaches the method described regarding claim 1, and further wherein said first row feeds emit an ascending amount of water volume per unit time along the direction from said first end of said first row feed towards a middle of said first row feed and then a descending amount of water volume per unit time along the direction from the middle of said first row feed towards said second end of said first row feed, and wherein said second row feeds emit a descending amount of water volume per unit time along the direction from said first end of said second row feed towards a middle of said second row feed, and wherein said second row feed emits an ascending amount of water per unit time along the direction from the middle of said second row feed towards said second end of said second row feed (par. 41, 44; fig. 8A, 8B - the controllable valves 130 are operated to control flow of water along the first and second row feeds; in particular, the upstream most valve in the first row feed can be opened for a first time period and the next valve downstream opened for a longer time period and the next valve downstream opened for the first time period again, and the valves in the second row feed can be operated in the opposite manner).
Regarding claims 4-6, Hamann teaches the method described regarding claims 1-3, respectively, and further wherein said water emitting portions are pressure compensating emitters adapted to provide a fixed flow rate over a range of water pressures (par. 46).

    PNG
    media_image1.png
    375
    585
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pearce (US 3,887,139), Heitzman (US 3,402,890), Boice (US 7,337,983), and Gross (US 2010/0252127) all teach methods of irrigating having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CODY J LIEUWEN/Primary Examiner, Art Unit 3752